IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,251-01


                        EX PARTE CLARENCE ANDERSON, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 23849-A IN THE 3RD DISTRICT COURT
                             FROM ANDERSON COUNTY


          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to arson and was

sentenced to twenty-five years’ imprisonment.

          Applicant contends that he was denied due process for various reasons during a parole

revocation. He alleges that he was not provided with a preliminary hearing or a mitigation hearing,

that he was not appointed counsel although he is intellectually disabled, that he did not sign the

parole contract, and that he was imprisoned and compelled to work without an order revoking his

parole.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

the Texas Department of Criminal Justice’s Office of the General Counsel to file an affidavit

addressing the issue of whether Applicant was provided due process in the parole revocation

proceeding.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall first supplement the habeas record with all documents pertaining to

Applicant’s most recent parole revocation, including the notification of the offender’s rights in the

revocation process, any written waivers or requests for hearings, hearing officer’s report, and any

other relevant documents. The trial court shall make findings of fact and conclusions of law as to

whether Applicant was afforded due process in the parole revocation proceeding. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                        3



Filed: April 18, 2018
Do not publish